Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 4, 7, and 9-14 are cancelled.
Claims 1-3, 5, and 8 are amended.
Claims 1-3, 5-6, and 8 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite evaluation of a readout result by an expert and calculating the service level of the expert evaluation.  This judicial exception is not integrated into a practical application because the claims are directed to evaluating experts based on comparing the readout results evaluation to the reference of the readout results, which is a certain method of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (terminal, service device, etc.) do not add significantly more; the additional elements retrieve, evaluate, and present information regarding the rules.
The step of detecting image information and medical information, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the 
These steps of calculating a service level based on comparing, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.
These steps of transmitting a readout request to a terminal and receiving a readout result at a service device, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing personal behavior and interactions for evaluating a medical diagnostic information).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how to claim 3, reciting updating a rating of a readout expert, selecting a readout expert based on ratings, and transmitting information about the readout expert, includes method of organizing human activity; such as claim 8, reciting receiving an evaluation score regarding the second readout result, determining a rating of the read-out expert based on the evaluation score and updating a compensation level for the readout expert, includes method of organizing human activity).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of service device, requesting device, and terminal amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 68, para. 74, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of transmitting and receiving amounts to mere data gathering, recitation of extracting and comparing amounts to selecting a particular data source or type of data to be manipulated, recitation of calculating a service level amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 and 5-6 contain additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 8 contain additional limitations which add insignificant extra-solution activity to the abstract idea claim 3, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as transmitting a request and receiving readout results, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculating a service level, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); comparing readout result with reference readout result, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a claims 2-3 and 8, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, updating a rating, selecting based on the rating, and transmitting the selected expert, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); indicating the calculated service level is less than or equal to predetermined values and receiving an evaluation score and determining a rating based on the evaluation score, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-3, 5-6, and 8 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Response to Arguments
Applicant's arguments filed for claims 1-3, 5-6, and 8 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the steps imply that the requesting device is not a simple generic computer component, but fail to show how exactly the requesting device is anything other than a generic computer capable of transmitting information, including image information.
Examiner has further analyzed the amended claims according to the 35 U.S.C. 101 guidelines above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626